


Exhibit 10.2
                                                        




PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of March 2, 2015 by and
among Farmer Bros. Co., a Delaware corporation, Coffee Bean International, Inc.,
an Oregon corporation, FBC Finance Company, a California corporation, and Coffee
Bean Holding Co, Inc., a Delaware corporation (each a “Grantor”, and
collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the lenders party to the
Credit Agreement referred to below.


PRELIMINARY STATEMENT


The Grantors, the Administrative Agent, and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as it may be amended, restated,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”). Each Grantor is entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrowers under the
Credit Agreement and to secure the Secured Obligations that it has agreed to
guarantee pursuant to Article X of the Credit Agreement.


ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.


1.2.    Terms Defined in UCC. The following terms are used herein as defined in
Article 9 of the UCC: Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, Farm Products, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights and
Supporting Obligations. The terms “Securities” and “Securities Accounts” are
used herein as defined in Article 8 of the UCC.


1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined above and in the Preliminary
Statement, the following terms shall have the following meanings:


“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
    
“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent in its Permitted
Discretion, between the Administrative Agent and any third party (including any
bailee, consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any real property where any Collateral is located,
as such landlord waiver or other agreement may be amended, restated,
supplemented or otherwise modified from time to time.


“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).






--------------------------------------------------------------------------------




“Collateral License” means any written inbound license or agreement under which
a Loan Party is authorized to use intellectual property in connection with any
manufacture, marketing, distribution or disposition of Inventory.




“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.


“Collection Account” shall have the meaning set forth in Section 7.1(b).


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


“Copyright Security Agreement” means each Copyright Security Agreement,
substantially in the form attached as Exhibit J, executed and delivered by the
Grantors, or any of them, and the Administrative Agent.


“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent in its Permitted Discretion, among any
Loan Party, a banking institution holding such Loan Party’s funds, and the
Administrative Agent with respect to collection and control of all deposits and
balances held in a deposit account maintained by such Loan Party with such
banking institution.


“Dominion Specified Event of Default” means any Event of Default that shall
exist under clauses (a), (b), (d) (solely on account a breach of Section 6.13),
(e)(i) (solely on account a breach of Section 5.01(g)), (h), or (i) of Article
VII of the Credit Agreement.
“Dominion Trigger Period” means the period (a) commencing on the day that (i) a
Dominion Specified Event of Default occurs or (ii) Excess Availability is less
than an amount equal to 12.5% of the aggregate Revolving Commitments at any
time, and (b) continuing until, during the preceding 60 consecutive calendar
days, no Dominion Specified Event of Default existed and Excess Availability has
been greater than an amount equal to 12.5% of the aggregate Revolving
Commitments at all times during such 60 day period.


“Excluded Accounts” means a Deposit Account or Securities Account containing not
more than $50,000 at any one time; provided, however, that the aggregate amount
of funds and the fair market value of all other assets contained in all such
Deposit Accounts or Securities Accounts referred to above shall not exceed
$250,000 at any one time.


“Excluded Collateral” means, collectively, (a) all Equipment and machinery
(other than Inventory), (b) the Preferred Stock Portfolio and the Specified
Investment Account, (c) voting Equity Interests of any CFC or Domestic
Subsidiary HoldCo, solely to the extent that (i) such Equity Interests represent
more than 65% of the outstanding voting Equity Interests of such CFC or Domestic
Subsidiary HoldCo, and (ii) pledging or hypothecating



2



--------------------------------------------------------------------------------




more than 65% of the total outstanding voting Equity Interests of such CFC or
Domestic Subsidiary HoldCo would result in adverse tax consequences (as
reasonably determined by the Borrowers in consultation with the Administrative
Agent) or the costs to any of the Grantors of providing such pledge are
unreasonably excessive (as determined by the Administrative Agent in
consultation with Borrowers) in relation to the benefits to the Administrative
Agent, the other Lenders of the security afforded thereby (which pledge, if
reasonably requested by the Administrative Agent, shall be governed by the laws
of the jurisdiction of such Subsidiary); (d) any rights or interest in any
contract, lease, permit, license, or license agreement covering real or personal
property if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited or restricted as a matter of law or under
the terms of such contract, lease, permit, license, or license agreement , or
would invalidate any such contract, lease, permit, license or license agreement,
and such prohibition or restriction has not been waived or the consent of the
other party to such contract, lease, permit, license, or license agreement has
not been obtained (provided, that, (i) the foregoing exclusions of this clause
(d) shall in no way be construed (A) to apply to the extent that any described
prohibition or restriction is ineffective under Section 9-406, 9-407, 9-408, or
9-409 of the UCC or other applicable law, or (B) to apply to the extent that any
consent or waiver has been obtained that would permit the Administrative Agent’s
security interest or lien to attach notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (ii) the foregoing exclusions of clauses (c) and (d) shall in no
way be construed to limit, impair, or otherwise affect any of the Administrative
Agent’s or any Lender’s continuing security interests in and liens upon any
rights or interests of any Grantor in or to (A) monies due or to become due
under or in connection with any described contract, lease, permit, license,
license agreement, or Equity Interests (including any Accounts or Equity
Interests), or (B) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Equity Interests); (e) any United States intent-to-use trademark or service mark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of a registration issuing from such intent-to-use trademark or service mark
applications under applicable federal law, provided that upon submission and
acceptance by the United States Patent and Trademark Office of an amendment to
allege use pursuant to 15 U.S.C. Section 1051(c) or a statement of use pursuant
to 15 U.S.C. Section 1051(d) (or any successor provisions), such intent-to-use
trademark or service mark application shall be considered Collateral, (f) any
interest in any real property or Fixtures held by any Grantor other than any
Eligible Real Property, (g) motor vehicles, aircraft and other assets subject to
certificates of title, and (h) Excluded Deposit and Securities Accounts.


“Excluded Deposit and Securities Accounts” means the collective reference to:
(a) Deposit Accounts of Grantors specially and exclusively used for payroll,
payroll taxes, trust or fiduciary purposes and other employee wage and benefit
payments to or for the Grantors' employees (provided that the amount on deposit
in such accounts does not exceed the then current amount of such payroll,
payroll taxes and other employee wage and benefit obligations), (b) Deposit
Accounts specially and exclusively used for taxes, including sales taxes
(provided that the amount on deposit in such accounts does not exceed the then
current amount of such tax obligations), and (c) the Deposit Account of the
Company held with Wells Fargo Bank, N.A. with account number 4323038240, so long
as: (i) the principal balance deposited in such Deposit Account does not exceed
$1,000,000, and (ii) such Deposit Account is used exclusively in connection with
a reserve fund to back-stop certain obligations of a certain vendor of the
Company (as disclosed to the Administrative Agent prior to the Effective Date).


“Excluded Payment” have the meaning set forth in Section 4.6(d)(iii).


“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.


“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all written licensing agreements or other
grants of rights with respect to its Patents, Copyrights, or Trademarks,



3



--------------------------------------------------------------------------------




and (b) all income, royalties, damages, claims, and payments now or hereafter
due or payable under and with respect thereto, including, without limitation,
damages and payments for past and future breaches thereof.


“Lock Boxes” shall have the meaning set forth in Section 7.1(a).


“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).


“Patent Security Agreement” shall mean each Patent Security Agreement,
substantially in the form attached as Exhibit K, executed and delivered by the
Grantors, or any of them, and the Administrative Agent.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors to the extent constituting Collateral, whether or not
physically delivered to the Administrative Agent pursuant to this Security
Agreement.


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.


“Trademark Security Agreement” means each Trademark Security Agreement,
substantially in the form attached as Exhibit L, executed by the Grantors, or
any of them, and the Administrative Agent.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, and trade dress and the registrations and
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of California or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.
    
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.



4



--------------------------------------------------------------------------------






ARTICLE II
GRANT OF SECURITY INTEREST


Each Grantor hereby pledges, collaterally assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Secured
Parties, a security interest in all of its right, title and interest in, to and
under the following personal property and assets, whether now owned by or owing
to, or hereafter acquired by or arising in favor of such Grantor (including
under any trade name or derivations thereof), and whether owned or consigned by
or to, or leased from or to, such Grantor, and regardless of where located (all
of which will be collectively referred to as the “Collateral”):


(i)all Accounts;
(ii)all Chattel Paper;
(iii)all Copyrights, Patents and Trademarks;
(iv)
all Documents;

(v)
all General Intangibles;

(vi)
all Goods (other than Equipment and Fixtures);

(vii)
all Instruments;

(viii)
all Inventory;

(ix)
all Investment Property;

(x)
all cash or cash equivalents;

(xi)
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xii)
all Deposit Accounts with any bank or other financial institution;

(xiii)
all Commercial Tort Claims;

(xiv)
all Farm Products; and

(xv)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;



to secure the prompt and complete payment and performance of the Secured
Obligations.


Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” and the foregoing grant shall not include, or the security interest
shall not attach to, any Excluded Collateral provided, that if and when any
property shall cease to be Excluded Collateral, such property shall be deemed at
all times from and after such date to constitute Collateral to the extent
subject to the grant clause in this Article II.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants to the Administrative Agent and the Lenders
that:


3.1.    Title, Authorization, Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported



5



--------------------------------------------------------------------------------




to grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by all necessary organizational actions of such
Grantor, and this Security Agreement constitutes a legal, valid and binding
obligation of such Grantor which is enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit H, the Administrative
Agent will have a fully perfected first priority security interest in that
Collateral of such Grantor in which a security interest may be perfected by such
filings, subject only to Liens permitted under Section 4.1(e).


3.2.    Type and Jurisdiction of Organization, Organizational and Identification
Numbers. As of the Effective Date, the type of entity of such Grantor, its state
of organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.


3.3.    Principal Location. As of the Effective Date, such Grantor’s mailing
address, which shall be its address for notices and other communications
provided for herein and the location of its places of business and its chief
executive office (if it has more than one place of business), are disclosed in
Exhibit A; such Grantor has no other places of business except those set forth
in Exhibit A.


3.4.    Collateral Locations. As of the Effective Date, all of such Grantor’s
locations where Collateral in excess of $50,000 is located (other than any
Collateral in transit in the ordinary course of business) are listed on Exhibit
A. As of the Effective Date, all of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.


3.5.    Deposit Accounts and Securities Accounts. As of the Effective Date, all
of such Grantor’s Deposit Accounts and Securities Accounts are listed on Exhibit
B.


3.6.    Exact Names. As of the Effective Date, such Grantor’s name in which it
has executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. Such Grantor has not, during the five years prior
to the Effective Date and other than as previously disclosed to the
Administrative Agent in writing, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or been a party
to any acquisition.


3.7.    Letter-of-Credit Rights and Chattel Paper. As of the Effective Date,
Exhibit C lists all Letter-of-Credit Rights and Chattel Paper of such Grantor.
As of the Effective Date, all action by such Grantor necessary or desirable to
protect and perfect the Administrative Agent’s Lien on each item listed on
Exhibit C (including the delivery of all originals and the placement of a legend
on all Chattel Paper as required hereunder) has been duly taken to the extent
required by the Administrative Agent. The Administrative Agent will have a fully
perfected first priority security interest in the Collateral listed on Exhibit
C, subject only to Liens permitted under Section 4.1(e).


3.8.    Accounts and Chattel Paper.


(a)The amounts owing, due dates and, to the knowledge of the Grantors, the names
of the obligors and other information with respect to its Accounts and Chattel
Paper are and will be correctly stated in all material respects in all
applicable records of such Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Administrative Agent by
such Grantor from time to time.


(b)As to Accounts included by the Borrowers as Eligible Accounts in the
Borrowing Base Certificate most recently delivered to the Administrative Agent,
except as specifically disclosed on the most recent



6



--------------------------------------------------------------------------------




Collateral Report, (i) to each Grantor’s knowledge, such Accounts are Eligible
Accounts and (ii) such Accounts represent bona fide sales of Inventory or
rendering of services to Account Debtors in the ordinary course of such
Grantor’s business.


(c)In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent and (ii) no payments have been or shall be made thereon
except payments required to be delivered to a Lock Box or a Collateral Deposit
Account pursuant to Section 7.1.


(d)As of the Effective Date, no Grantor has any Collateral evidenced or
represented by any Tangible Chattel Paper in excess of $250,000 individually or
$500,000 in the aggregate other than the Tangible Chattel Paper listed on
Exhibit C. All action required under Section 4.4 of this Agreement has been duly
taken by such Grantor.


3.9.    Inventory. As to each item of Inventory that is identified by any
Borrower as Eligible Inventory in a Collateral Report submitted to
Administrative Agent, such Inventory (i) is of good and merchantable quality and
free from known defects (other than defects arising in the ordinary course of
such Borrower’s business), (ii) is, to such Borrower’s knowledge, not excluded
as ineligible by virtue of one or more of the excluding criteria (other than
Administrative Agent-discretionary criteria) set forth in the definition of
Eligible Inventory, (iii) is (other than Inventory in transit) located at one of
the Grantor’s locations set forth on Exhibit A or at any other location
permitted by Section 4.1(g), and (iv) has been produced in all material respects
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.


3.10.    Intellectual Property. As of the Effective Date, such Grantor does not
have any interest in, or title to, any registered Patent, Trademark or Copyright
(or application for such registration) except as set forth in Exhibit D. This
Security Agreement and each Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement is effective to create a valid and
continuing Lien and, upon filing of appropriate financing statements in the
offices listed on Exhibit H, Copyright Security Agreements with the United
States Copyright Office, Patent Security Agreements and Trademark Security
Agreements with the United States Patent and Trademark Office, fully perfected
first priority security interests in favor of the Administrative Agent on such
Grantor’s United States Patents, Trademarks and Copyrights and such perfected
security interests are enforceable in accordance with their terms as such as
against any and all creditors of and purchasers from such Grantor subject to
applicable bankruptcy law and general principles of equity.


3.11.    Filing Requirements. None of the Collateral owned by it is of a type
for which security interests or liens may be perfected by filing under any
federal statute except: (a) for Patents, Trademarks and Copyrights held by such
Grantor and described in Exhibit D; (b) for Patents, Trademarks and Copyrights
acquired after the date hereof and disclosed to Administrative Agent in
accordance with Section 4.7(c); and (c) to the extent notified in writing to the
Administrative Agent within five (5) Business Days of any Grantor acquiring any
such assets. Notwithstanding anything contained in the Loan Documents to the
contrary, no Grantor shall be required to take any action required under the law
of any non-U.S. jurisdiction to create or perfect any security interest in any
intellectual property.


3.12.    No Financing Statements, Security Agreements. No effective financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except for financing statements or
security agreements (a) naming the Administrative Agent on behalf of the Secured
Parties as the secured party and (b) as permitted by Section 4.1(e).


3.13.    Pledged Collateral.





7



--------------------------------------------------------------------------------




(a)As of the Effective Date, Exhibit G sets forth a complete and accurate list
of all Pledged Collateral owned by such Grantor. Such Grantor is the direct,
sole beneficial owner and sole holder of record of the Pledged Collateral listed
on Exhibit G as being owned by it, free and clear of any Liens, except for the
security interest granted to the Secured Parties hereunder and as permitted by
Section 4.1(e). Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non‑assessable, (ii) all such
Pledged Collateral held by a securities intermediary is covered by a control
agreement among such Grantor, the securities intermediary and the Administrative
Agent pursuant to which the Administrative Agent has Control; provided, however,
that no such control agreement shall be required in respect of any Excluded
Account or for the 90 day period (or such longer period as agreed by the
Administrative Agent in its Permitted Discretion) after the Effective Date and
(iii) to the knowledge of the applicable Grantor, all Pledged Collateral which
represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer (subject to debtor relief and
bankruptcy laws and to general principles of equity) and such issuer is not in
default thereunder.


(b)In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.


(c)As of the Effective Date, except as set forth in Exhibit G, such Grantor owns
100% of the issued and outstanding Equity Interests which constitute Pledged
Collateral owned by it and none of the Pledged Collateral which represents
Indebtedness owed to such Grantor is subordinated in right of payment to other
Indebtedness or subject to the terms of an indenture.




ARTICLE IV
COVENANTS


From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor agrees that:


4.1.    General.


(a)Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it consistent with past
practices, and furnish to the Administrative Agent, with sufficient copies for
each of the Lenders, such reports relating to such Collateral as the
Administrative Agent shall from time to time request in its Permitted
Discretion.


(b)Authorization to File Financing Statements; Ratification. Such Grantor hereby
authorizes the Administrative Agent to file, and if requested (subject to the
exceptions and qualifications otherwise set forth herein and in any other Loan
Document) will deliver to the Administrative Agent, all financing statements and
other documents and take such other actions as may from time to time be
requested by the Administrative Agent in its Permitted Discretion in order to
maintain a first perfected security interest in and, if applicable, Control of,
the Collateral owned by such Grantor. Any financing statement filed by the
Administrative Agent may be filed in



8



--------------------------------------------------------------------------------




such offices as the Administrative Agent reasonably determines to be appropriate
to perfect the security interest of the Administrative Agent under this
Agreement and may (i) indicate such Grantor’s Collateral (1) as all assets of
the Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
of such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor, and (B) in
the case of a financing statement filed as a fixture filing or indicating such
Grantor’s Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Such
Grantor also agrees to furnish any such information described in the foregoing
sentence to the Administrative Agent promptly upon request. Such Grantor also
ratifies its authorization for the Administrative Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.


(c)Further Assurances. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in its Collateral and the
priority thereof against any Lien not expressly permitted hereunder.


(d)Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for Dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.


(e)Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Liens permitted under Section 6.02 of the
Credit Agreement.


(f)Other Financing Statements. Such Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party, and
(ii) in respect to other Liens permitted by Section 4.1(e). Such Grantor
acknowledges that it is not authorized to file any financing statement covering
all or any portion of the Collateral, or any amendment or termination statement
with respect to any financing statement referred to in clause (i), above,
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.


(g)Locations. Such Grantor will not (i) maintain any Collateral (other than
Collateral in transit in the ordinary course of business) owned by it in an
amount in excess of $50,000 in value for all such Collateral at any location
other than (x) those locations listed on Exhibit A and (y) any locations
notified to the Administrative Agent in a report delivered not later than the
date by which the Grantor’s financial statements are due pursuant to Sections
5.01(a) and 5.01(c) of the Credit Agreement (and such Grantor will concurrently
therewith obtain a Collateral Access Agreement for each such location to the
extent required by Section 4.13), (ii) change its principal place of business or
chief executive office from the location identified on Exhibit A, other than as
permitted by Section 4.15 or (iii) maintain any tangible Collateral at any
locations outside of the United States.


4.2.    Receivables.


(a)Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.





9



--------------------------------------------------------------------------------




(b)Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it in accordance with past practice and in the ordinary course of
business.


(c)Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
promptly upon its request after the occurrence and during the continuation of an
Event of Default duplicate invoices with respect to each Account owned by it
and, after acceleration of the Obligations, bearing such language of assignment
as the Administrative Agent shall specify.


(d)Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will,
at the time of submission to the Administrative Agent of the next Borrowing Base
Certificate in accordance with the terms of the Credit Agreement, disclose such
fact to the Administrative Agent in writing. Such Grantor shall send the
Administrative Agent a copy of each credit memorandum in excess of $1,000,000 as
soon as issued, and such Grantor shall promptly report each credit memorandum
and each of the facts required to be disclosed to the Administrative Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.


(e)Electronic Chattel Paper. Such Grantor shall take all steps requested by the
Administrative Agent in its Permitted Discretion to grant the Administrative
Agent Control of all electronic chattel paper valued in excess of $100,000 in
the aggregate for all such electronic chattel paper in accordance with the UCC
and all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.


4.3.    Inventory.


(a)Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Eligible Inventory in good and saleable
condition, except for damaged or defective goods arising in the ordinary course
of such Grantor’s business.


(b)    Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. Such Grantor shall promptly report to
the Administrative Agent any return of Inventory involving an amount in excess
of $1,000,000. Each such report shall indicate the reasons for the returns and
the locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to such Grantor when an Event of Default has occurred
and is continuing, such Grantor, upon the request of the Administrative Agent,
shall: (i) hold the returned Inventory in trust for the Administrative Agent;
(ii) segregate all returned Inventory from all of its other property; (iii)
dispose of the returned Inventory solely according to the Administrative Agent’s
written instructions; and (iv) not issue any credits or allowances with respect
thereto without the Administrative Agent’s prior written consent. All returned
Inventory shall be subject to the Administrative Agent’s Liens thereon. Whenever
any Inventory is returned, the related Account shall be deemed ineligible to the
extent of the amount owing by the Account Debtor with respect to such returned
Inventory and such returned Inventory shall not be Eligible Inventory.
(c)    Inventory Count ; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory at least once per fiscal year, and upon the
occurrence and during the continuation of an Event of Default, at such other
times as the Administrative Agent requests. Such Grantor, at its own expense,
shall deliver to the Administrative Agent the results of each physical
verification, which such Grantor has made, or has caused any other Person to
make on its behalf, of all or any portion of its Inventory. Such Grantor will
maintain a perpetual inventory reporting system at all times.



10



--------------------------------------------------------------------------------






4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent promptly upon execution of
this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), in each
case solely to the extent such item of Tangible Chattel Paper, Security, or
Instrument exceeds $250,000 individually or $500,000 in the aggregate, (b) hold
in trust for the Administrative Agent upon receipt and promptly thereafter
deliver to the Administrative Agent any such Chattel Paper, Securities and
Instruments constituting Collateral, in each case solely to the extent such item
of Chattel Paper, Security, or Instrument exceeds $250,000 individually or
$500,000 in the aggregate and (c) upon the Administrative Agent’s request,
deliver to the Administrative Agent (and thereafter hold in trust for the
Administrative Agent upon receipt and promptly deliver to the Administrative
Agent) any Document evidencing or constituting Collateral.


4.5.    Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all replacements therefor to
reflect the Lien of the Administrative Agent granted pursuant to this Security
Agreement. With respect to any Pledged Collateral owned by it, such Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral, promptly upon the Administrative Agent’s request,
and (b) any securities intermediary which is the holder of any such Pledged
Collateral, to cause the Administrative Agent to have and retain Control over
such Pledged Collateral. Without limiting the foregoing, such Grantor will, with
respect to any such Pledged Collateral held with a securities intermediary,
cause such securities intermediary to enter into a control agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent in its Permitted Discretion, giving the Administrative Agent Control;
provided, however, that no such control agreement shall be required in respect
of any Excluded Account or for the 90 day period (or such longer period as
agreed by the Administrative Agent in its Permitted Discretion) after the
Effective Date.


4.6.    Pledged Collateral.


(a)Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets or merge or consolidate with any
other entity, in each case except as permitted by the Credit Agreement, or (ii)
vote any such Pledged Collateral in favor of any of the foregoing.


(b)Issuance of Additional Securities. Such Grantor will not permit or suffer the
issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor or as permitted by the Credit
Agreement.


(c)Registration of Pledged Collateral. Upon the occurrence and during the
continuance of an Event of Default, such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders.


(d)Exercise of Rights in Pledged Collateral.


(i)    Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral in any material
respect.



11



--------------------------------------------------------------------------------






(ii)Such Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, upon
notice by the Administrative Agent (to the extent such notice is not prohibited
by applicable law), to exercise all voting rights or other rights relating to
the Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof.


(iii)Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement.


4.7.    Intellectual Property.


(a)Upon the occurrence of an Event of Default that is continuing, if requested
by the Administrative Agent, such Grantor will use its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
assignment to or benefit of the Administrative Agent of any Collateral License
held by such Grantor and to enforce the security interests granted hereunder.


(b)Such Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) that is material to such
Grantor’s business may become abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any such Patent, Trademark or Copyright, its right
to register the same, or to keep and maintain the same.


(c)At the time of delivery of the financial statements required pursuant to
Section 5.01(a) and 5.01(b) of the Credit Agreement, each Grantor shall provide
the Administrative Agent with a list of all applications for the registration of
any Patent, Trademark (other than intent-to-use Trademark applications) or
Copyright with the United States Patent and Trademark Office, the United States
Copyright Office, or any similar office or agency filed during the quarter to
which such financial statements relate and all Patent, Trademark and Copyright
registrations and applications therefor acquired during such quarter, and upon
request of the Administrative Agent, such Grantor shall execute and deliver one
or more Patent Security Agreements, Trademark Security Agreements and/or
Copyright Security Agreements, as applicable, to evidence and record the
Administrative Agent’s first priority security interest (subject only to Liens
permitted by Section 4.1(e)) on such United States Patent, Trademark or
Copyright registrations and applications.


(d)Such Grantor shall take such actions as it deems appropriate, in its
reasonable business judgment, to maintain and pursue each application, to obtain
the relevant registration and to maintain the registration of each of its
Patents, Trademarks and Copyrights (now or hereafter existing), which are
material to its business.


(e)Such Grantor shall, take such actions as it reasonably determines are
appropriate to enforce its rights against any infringement, misappropriation or
dilution of the Patents, Trademarks and Copyrights that are material to its
business. In the event that such Grantor institutes suit because any of its
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.


4.8    Commercial Tort Claims. All Commercial Tort Claims of each Grantor owned
by it as of the Effective Date are listed on Exhibit E. Such Grantor shall
promptly, and in any event within five (5) Business Days after the same is
acquired by it, notify the Administrative Agent of any Commercial Tort Claim
(other than any such Commercial Tort Claims not in excess of $250,000
individually or $500,000 in the aggregate) acquired



12



--------------------------------------------------------------------------------




by it and, unless the Administrative Agent otherwise consents, such Grantor
shall enter into an amendment to this Security Agreement, in the form of Exhibit
I hereto, granting to Administrative Agent a first priority security interest in
such commercial tort claim.


4.9.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit not constituting a Supporting Obligation in respect of any
Collateral (other than any such letters of credit not in excess of $250,000
individually or $500,000 in the aggregate), it shall promptly, and in any event
within five (5) Business Days after becoming a beneficiary, notify the
Administrative Agent thereof and upon the request of the Administrative Agent in
its Permitted Discretion, use commercially reasonable efforts to cause the
issuer and/or confirmation bank to (i) consent to the assignment of any
Letter-of-Credit Rights to the Administrative Agent and (ii) agree to direct all
payments thereunder to a Deposit Account at the Administrative Agent or subject
to a Deposit Account Control Agreement for application to the Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent.


4.10.    Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral with a face value in excess of
$250,000 individually or $500,000 in the aggregate which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, or, to the knowledge of such Grantor, state or municipal law.


4.11.    Reserved.


4.12.    Insurance. (a)    In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”). The minimum amount of flood insurance required by this Section shall be
in an amount equal to the lesser of the aggregate of all Lenders’ Commitments or
the total replacement cost value of such Collateral.


    (b)    All insurance policies required hereunder and under Section 5.10 of
the Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Lenders) as an additional insured or as lender loss
payee, as applicable, and shall contain lender loss payable clauses or mortgagee
clauses, through endorsements in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion, which provide that: (i) all
proceeds thereunder with respect to any Collateral shall be payable to the
Administrative Agent; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and lender loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty (30) days prior written notice
given to the Administrative Agent.


(c)    All premiums on any such insurance shall be paid when due (subject to any
grace periods provided by the terms of such policy) by such Grantor, and copies
of the policies delivered to the Administrative Agent. If such Grantor fails to
obtain any insurance as required by this Section, the Administrative Agent may
obtain such insurance at the Borrower’s expense. By purchasing such insurance,
the Administrative Agent shall not be deemed to have waived any Default arising
from the Grantor’s failure to maintain such insurance or pay any premiums
therefor.


4.13.     Collateral Access Agreements. With respect to such locations or
warehouse space leased as of the Effective Date and thereafter, if the
Administrative Agent has not received a Collateral Access Agreement as of the
Effective Date (or, if later, as of the date such location is acquired or
leased), then commencing on the date that is ninety days after the Effective
Date the Borrower’s Eligible Inventory at that location shall be subject to such
Reserves as may be established by the Administrative Agent in its Permitted
Discretion. After the Effective Date, no real property or warehouse space shall
be leased by such Grantor and no Inventory shall be shipped to a processor or
converter under arrangements established after the Effective Date, unless and
until a satisfactory Collateral



13



--------------------------------------------------------------------------------




Access Agreement (in the Administrative Agent’s Permitted Discretion) shall
first have been obtained with respect to such location or, if it has not been
obtained, then commencing on the date that is ninety days after the Effective
Date the Borrower’s Eligible Inventory at that location shall be subject to the
establishment of Reserves acceptable to the Administrative Agent in its
Permitted Discretion. Such Grantor shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or third party warehouse where any Collateral is or may be located
except where the validity or amount thereof is being contested in good faith by
appropriate proceedings and such Grantor has taken an adequate reserve therefor
on its books in accordance with GAAP.


4.14.     Deposit Account Control Agreements. Such Grantor will provide to the
Administrative Agent promptly upon the Administrative Agent’s request, a Deposit
Account Control Agreement or a securities account control agreement (in each
case in form and substance satisfactory to the Administrative Agent in its
Permitted Discretion), as applicable, duly executed on behalf of each financial
institution holding a Deposit Account or Securities Account of such Grantor as
set forth in this Security Agreement; provided, however, that no such Deposit
Account Control Agreement or securities account control agreement shall be
required in respect of any Excluded Account, any Excluded Deposit and Securities
Account or for the 90 day period (or such longer period as agreed by the
Administrative Agent in its sole discretion) after the Effective Date.


4.15. Change of Name or Location. Such Grantor shall not (a) change its name as
it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices, or the location of its records
concerning the Collateral as set forth in this Security Agreement, (c) change
the type of entity that it is, (d) change its federal employer identification
number or organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case, unless the Administrative Agent shall have received
at least ten (10) days prior written notice of such change and the
Administrative Agent shall have acknowledged in writing that either (1) such
change will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral, or (2) any
reasonable action requested by the Administrative Agent in connection therewith
has been completed or taken (including any action to continue the perfection of
any Liens in favor of the Administrative Agent, on behalf of the Secured
Parties, in any Collateral) or will be taken within any time period reasonably
specified by the Administrative Agent, provided that, any new location shall be
in the continental U.S.


4.16. Securities. Each Grantor shall ensure that any Equity Interest which is
included within the Collateral shall at no time constitute a Security and the
issuer of any such Equity Interest shall at no time take any action to have such
interests treated as a Security unless (i) all certificates or other documents
constituting such Security have been delivered to the Administrative Agent and
such Security is properly defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise, or (ii) the Administrative Agent has entered into a control agreement
(other than Pledged Collateral contained in Excluded Accounts or for the 90 day
period (or such longer period as agreed by the Administrative Agent in its sole
discretion ) after the Effective Date) with the issuer of such Security or with
a securities intermediary relating to such Security and such Security is defined
as such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer or otherwise.


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1. Reserved.
    
5.2.
Remedies.



(a)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise any or all of the following rights and
remedies:





14



--------------------------------------------------------------------------------




(i)those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;


(ii)those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;


(iii)give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;


(iv)without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and


(v)concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.


(b)The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.


(c)The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.


(d)Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.


(e)If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Swap Obligations outstanding,
the Required Lenders may exercise the remedies



15



--------------------------------------------------------------------------------




provided in this Section 5.2 upon the occurrence of any event which would allow
or require the termination or acceleration of any Swap Obligations pursuant to
the terms of the Swap Agreement.


(f)Notwithstanding the foregoing, neither the Administrative Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.


(g)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.


5.3. Grantor’s Obligations Upon Default. At the request of the Administrative
Agent upon the occurrence and during the continuation of a Default, each Grantor
will:


(a)assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere;


(b)permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;


(c)Reserved;


(d)take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to enable the Administrative Agent to consummate a sale or other
disposition of the Pledged Collateral; provided, that, no Grantor shall be
required to take any actions to register or qualify any Pledged Collateral under
any federal or state securities laws or any other similar or equivalent rules or
regulations; and


(e)at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent and
each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.


5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable (subject to termination under Section 8.14),
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any intellectual
property rights now owned or hereafter acquired by such Grantor, and



16



--------------------------------------------------------------------------------




wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1.    Account Verification. The Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.


6.2.    Authorization for Administrative Agent to Take Certain Action.


(a)    Subject to paragraph (b) below, each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent and appoints the Administrative Agent as its attorney
in fact (i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (ii) when a Dominion Trigger Period
is in effect or an Event of Default has occurred and is continuing, to endorse
and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Administrative Agent Control over such
Pledged Collateral, (v) to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Section 7.3, (vi)
to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens that are specifically permitted hereunder),
(vii) to contact Account Debtors for any reason, (viii) to demand payment or
enforce payment of the Receivables in the name of the Administrative Agent or
such Grantor and to endorse any and all checks, drafts, and other instruments
for the payment of money relating to the Receivables, (ix) to sign such
Grantor’s name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of the Grantor, assignments and verifications
of Receivables, (x) to exercise all of such Grantor’s rights and remedies with
respect to the collection of the Receivables and any other Collateral, (xi) to
settle, adjust, compromise, extend or renew the Receivables, (xii) to settle,
adjust or compromise any legal proceedings brought to collect Receivables,
(xiii) to prepare, file and sign such Grantor’s name on a proof of claim in
bankruptcy or similar document against any Account Debtor of such Grantor, (xiv)
to prepare, file and sign such Grantor’s name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvi) to do all other acts
and things necessary to carry out this Security Agreement; and such Grantor
agrees to reimburse the Administrative Agent on demand for any payment made or
any expense



17



--------------------------------------------------------------------------------




incurred by the Administrative Agent in connection with any of the foregoing;
provided that, this authorization shall not relieve such Grantor of any of its
obligations under this Security Agreement or under the Credit Agreement.


(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent agrees that, except
for the powers granted in Section 6.2(a)(i)-(v) and Section 6.2(a)(xvi), it
shall not exercise any power or authority granted to it unless an Event of
Default has occurred and is continuing.


6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT.


6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THEIR OR
THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.


ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


7.1.    Collection of Receivables.


(a) On or before the date that is ninety days after the Effective Date (or such
longer period as agreed to by the Administrative Agent in its sole discretion),
each Grantor shall (a) execute and deliver to the Administrative Agent Deposit
Account Control Agreements for each Deposit Account (other than Excluded
Accounts and Excluded Deposit and Securities Accounts) maintained by such
Grantor into which all cash, checks or other similar payments relating to or
constituting payments made in respect of Receivables will be deposited (each, a
“Collateral Deposit Account”), which Collateral Deposit Accounts are identified
as such on Exhibit B, and (b) establish lock box service (the “Lock Boxes”) with
the bank(s) set forth in Exhibit B, which Lock Boxes shall



18



--------------------------------------------------------------------------------




be subject to irrevocable lockbox agreements in the form provided by or
otherwise acceptable to the Administrative Agent and shall be accompanied by an
acknowledgment by the bank where the Lock Box is located of the Lien of the
Administrative Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to the Collection Account (each, a “Lock Box
Agreement”). After the Effective Date, each Grantor will comply with the terms
of Section 7.2.


(b)Commencing on the date that is ninety days after the Effective Date (or such
longer period as agreed to by the Administrative Agent in its sole discretion),
each Grantor shall direct all of its Account Debtors to forward payments
directly, or the Grantors shall forward such payments directly, to Lock Boxes
subject to Lock Box Agreements or Collateral Deposit Accounts subject to Deposit
Account Control Agreements. The Administrative Agent shall have sole access to
the Lock Boxes at all times and each Grantor shall take all actions necessary to
grant the Administrative Agent such sole access. At no time commencing ninety
days after the Effective Date shall any Grantor remove any item from a Lock Box
or a Collateral Deposit Account without the Administrative Agent’s prior written
consent. If any Grantor should refuse or neglect to notify any Account Debtor to
forward payments directly, or the Grantors shall not forward such payments
directly, to a Lock Box subject to a Lock Box Agreement or a Collateral Deposit
Account subject to a Deposit Account Control Agreement after notice from the
Administrative Agent, the Administrative Agent shall be entitled to make such
notification directly to such Account Debtor. Until such time as any cash,
checks or other similar payments related to or constituting payments made in
respect of Receivables received by any Grantor are deposited into a Collateral
Deposit Account, each Grantor shall hold such proceeds of the Receivables as the
Administrative Agent’s trustee. All funds deposited into any Lock Box subject to
a Lock Box Agreement or a Collateral Deposit Account will be swept on a daily
basis into a collection account maintained by such Grantor with the
Administrative Agent (the “Collection Account”). The Administrative Agent shall
hold and apply funds received into the Collection Accounts as provided by the
terms of Section 7.3.


7.2.    Covenant Regarding New Deposit Accounts; Securities Account; Lock Boxes.
Commencing on the date that is ninety days after the Effective Date, before
opening or replacing any Collateral Deposit Account, other Deposit Account,
Securities Account or establishing a new Lock Box, each Grantor shall (a) obtain
the Administrative Agent’s consent in writing to the opening of such Collateral
Deposit Account or establishing of such Lock Box, and (b) cause each bank or
financial institution in which it seeks to open (i) a Collateral Deposit
Account, other Deposit Account or Securities Account (other than an Excluded
Account or Excluded Deposit and Securities Account) to enter into a Deposit
Account Control Agreement or securities account control agreement (in each case,
in form and substance satisfactory to the Administrative Agent in its Permitted
Discretion), as applicable, with the Administrative Agent in order to give the
Administrative Agent Control of such Collateral Deposit Account, other Deposit
Account or Securities Account, or (ii) a Lock Box, to enter into a Lock Box
Agreement with the Administrative Agent in order to give the Administrative
Agent Control of the Lock Box. In the case of Deposit Accounts, Securities
Accounts or Lock Boxes maintained with Lenders, the terms of such letter shall
be subject to the provisions of the Credit Agreement regarding setoffs.


7.3.    Application of Proceeds; Deficiency. All amounts deposited in the
Collection Account shall be deemed received by the Administrative Agent in
accordance with Section 2.18 of the Credit Agreement and shall, after having
been credited to the Collection Accounts, be applied (and allocated) by
Administrative Agent in accordance with Section 2.10(b) of the Credit Agreement;
provided, that so long as a Dominion Trigger Period is not currently in effect,
collections which are received into the Collection Account shall be deposited
into the Borrower’s Funding Account rather than being used to reduce amounts
owing under the Credit Agreement. The Administrative Agent shall require all
other cash proceeds of the Collateral, which are not required to be applied to
the Obligations pursuant to Section 2.11 of the Credit Agreement, to be
deposited in a special non‑interest bearing cash collateral account with the
Administrative Agent and held there as security for the Secured Obligations. No
Grantor shall have any control whatsoever over said cash collateral account. Any
such proceeds of the Collateral shall be applied in the order set forth in
Section 2.18 of the Credit Agreement unless a court of competent jurisdiction
shall otherwise direct. The balance, if any, after all of the Secured
Obligations have been satisfied, shall be deposited by the Administrative Agent
into such Grantor’s general operating account with the Administrative Agent. The



19



--------------------------------------------------------------------------------




Grantors shall remain liable, jointly and severally, for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Secured Obligations, including any attorneys’ fees and other expenses
incurred by Administrative Agent or any other Secured Party to collect such
deficiency.


ARTICLE VIII
GENERAL PROVISIONS


8.1.    Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any other Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.


8.2.    Limitation on Administrative Agent’s and Other Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other



20



--------------------------------------------------------------------------------




professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.


8.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


8.4.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.


8.5.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 8.7
or in Article VII will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the other
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.


8.6.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.


8.7.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the other Secured Parties until the
Secured Obligations have been paid in full.



21



--------------------------------------------------------------------------------






8.8.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.


8.9.    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.


8.10.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.


8.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.


8.12.    Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all out‑of‑pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.


8.13.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.


8.14.    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated



22



--------------------------------------------------------------------------------




pursuant to its express terms and (ii) all of the Secured Obligations have been
paid and performed in full (or with respect to any outstanding Letters of
Credit, a cash deposit or at the discretion of the Administrative Agent, a
back-up standby Letter of Credit satisfactory to the Administrative Agent and
the Issuing Bank, has been delivered to the Administrative Agent as required by
the Credit Agreement) and no commitments of the Administrative Agent or the
other Secured Parties which would give rise to any Secured Obligations are
outstanding.


8.15.    Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantors and the Administrative Agent relating to the Collateral.


8.16.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF CALIFORNIA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.


8.17.    CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
CALIFORNIA STATE COURT SITTING IN NEW LOS ANGELES, CALIFORNIA IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH CALIFORNIA
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT, AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.


8.18.    WAIVER OF JURY TRIAL; JUDICIAL REFERENCE. EACH GRANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS PARTY HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. IF ANY ACTION OR PROCEEDING IS FILED
IN A COURT OF THE STATE OF CALIFORNIA BY OR AGAINST ANY PARTY HERETO IN
CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO AND EACH PARTY HERETO OR THERETO (OTHER THAN THE
ADMINISTRATIVE AGENT) DOES NOT SUBSEQUENTLY WAIVE IN AN EFFECTIVE MANNER UNDER
CALIFORNIA LAW ITS RIGHT TO A TRIAL BY JURY, (A) THE COURT SHALL, AND IS HEREBY
DIRECTED TO, MAKE A GENERAL



23



--------------------------------------------------------------------------------




REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 TO A
REFEREE OR REFEREES TO HEAR AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR
PROCEEDING (WHETHER OF FACT OR OF LAW) AND TO REPORT A STATEMENT OF DECISION,
PROVIDED THAT ANY SUCH ISSUES PERTAINING TO A “PROVISIONAL REMEDY” AS DEFINED IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8 SHALL BE HEARD AND DETERMINED
BY THE COURT, AND (B) THE GRANTORS SHALL BE SOLELY RESPONSIBLE TO PAY ALL FEES
AND EXPENSES OF ANY REFEREE APPOINTED IN SUCH ACTION OR PROCEEDING.


8.19.    Indemnity. To the extent required by Section 9.03(b) of the Credit
Agreement, each Grantor hereby agrees to indemnify the Administrative Agent and
the other Secured Parties, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
fees, costs, and expenses of any kind and nature (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent or any other Secured Party is a party thereto) imposed on,
incurred by or asserted against the Administrative Agent or the other Secured
Parties, or their respective successors, assigns, agents and employees, in any
way relating to or arising out of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Administrative Agent or the other Secured Parties or any
Grantor, and any claim for Patent, Trademark or Copyright infringement).


8.20.    Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.


ARTICLE IX
NOTICES


9.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement.


9.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.


ARTICLE X
THE ADMINISTRATIVE AGENT    


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.


[Signature Page Follows]









24



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.


GRANTORS:


FARMER BROS. CO.


By:    /s/ Mark J. Nelson


Name    MARK J. NELSON


Title:     Treasurer and Chief Financial Officer




COFFEE BEAN INTERNATIONAL, INC.


By:    /s/ Mark J. Nelson


Name    MARK J. NELSON


Title:     Treasurer and Chief Financial Officer




FBC FINANCE COMPANY


By:    /s/ Mark J. Nelson


Name    MARK J. NELSON


Title:     Treasurer and Chief Financial Officer




COFFEE BEAN HOLDING CO., INC.


By:    /s/ Mark J. Nelson


Name    MARK J. NELSON


Title:     Treasurer and Chief Financial Officer







[Signature page to Security Agreement]

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:    /s/ Jeannette M. Behm


Name    JEANNETTE M. BEHM


Title:     Authorized Officer









[Signature page to Security Agreement]



--------------------------------------------------------------------------------




EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)




NOTICE ADDRESS FOR ALL GRANTORS


                    
c/o                    
                    
Attention:                
Facsimile:                


INFORMATION AND COLLATERAL LOCATIONS OF FARMER BROS. CO.




I.    Name of Grantor: _____________________________________


II.    State of Incorporation or Organization: _______________________________


III.    Type of Entity: _______________________________________


IV.    Organizational Number assigned by State of Incorporation or Organization:
_________________


V.    Federal Identification Number: ________________________________


VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:



                    
                    
                    
                    


Attention:            


VII.    Locations of Collateral:


(a)    Properties Owned by the Grantor:










(b)    Properties Leased by the Grantor (Include Landlord’s Name):










(c)    Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements     (include name of Warehouse Operator or other Bailee or
Consignee):




--------------------------------------------------------------------------------




INFORMATION AND COLLATERAL LOCATIONS OF COFFEE BEAN INTERNATIONAL, INC.




I.    Name of Grantor: _____________________________________


II.    State of Incorporation or Organization: _______________________________


III.    Type of Entity: _______________________________________


IV.    Organizational Number assigned by State of Incorporation or Organization:
_________________


V.    Federal Identification Number: ________________________________


VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:



                    
                    
                    
                    


Attention:            


VII.    Locations of Collateral:


(a)    Properties Owned by the Grantor:










(b)    Properties Leased by the Grantor (Include Landlord’s Name):












(c)    Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements     (include name of Warehouse Operator or other Bailee or
Consignee):














--------------------------------------------------------------------------------




INFORMATION AND COLLATERAL LOCATIONS OF FBC FINANCE COMPANY




I.    Name of Grantor: _____________________________________


II.    State of Incorporation or Organization: _______________________________


III.    Type of Entity: _______________________________________


IV.    Organizational Number assigned by State of Incorporation or Organization:
_________________


V.    Federal Identification Number: ________________________________


VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:



                    
                    
                    
                    


Attention:            


VII.    Locations of Collateral:


(a)    Properties Owned by the Grantor:










(b)    Properties Leased by the Grantor (Include Landlord’s Name):












(c)    Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements     (include name of Warehouse Operator or other Bailee or
Consignee):














--------------------------------------------------------------------------------




INFORMATION AND COLLATERAL LOCATIONS OF COFFEE BEAN HOLDING CO., INC.




I.    Name of Grantor: _____________________________________


II.    State of Incorporation or Organization: _______________________________


III.    Type of Entity: _______________________________________


IV.    Organizational Number assigned by State of Incorporation or Organization:
_________________


V.    Federal Identification Number: ________________________________


VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:



                    
                    
                    
                    


Attention:            


VII.    Locations of Collateral:


(a)    Properties Owned by the Grantor:










(b)    Properties Leased by the Grantor (Include Landlord’s Name):












(c)    Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements     (include name of Warehouse Operator or other Bailee or
Consignee):














--------------------------------------------------------------------------------






EXHIBIT B
(See Sections 3.5 and 7.1 of Security Agreement)


DEPOSIT ACCOUNTS


    




Name of Grantor




Name of Institution




Account Number
Check here if Deposit Account is a Collateral Deposit Account
Description of Deposit Account if not a Collateral Deposit Account
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







LOCK BOXES


Name of Grantor
Name of Institution
Lock Box Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







SECURITIES ACCOUNTS


Name of Grantor
Name of Institution
Lock Box Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------








EXHIBIT C
(See Section 3.7 of Security Agreement)


LETTER OF CREDIT RIGHTS


















CHATTEL PAPER






--------------------------------------------------------------------------------






EXHIBIT D
(See Section 3.10 and 3.11 of Security Agreement)


INTELLECTUAL PROPERTY RIGHTS


PATENTS


Name of Grantor
Patent Description
Patent Number
Issue Date
 
 
 
 
 
 
 
 



PATENT APPLICATIONS


Name of Grantor
Patent Application
Application Filing Date
Application Serial Number
 
 
 
 
 
 
 
 
 
 
 
 



TRADEMARKS


Name of Grantor
Trademark
Registration Date
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 



TRADEMARK APPLICATIONS


Name of Grantor
Trademark Application
Application Filing Date
Application Serial Number
 
 
 
 
 
 
 
 
 
 
 
 



COPYRIGHTS


Name of Grantor
Copyright
Registration Date
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 



COPYRIGHT APPLICATIONS


Name of Grantor
Copyright Application
Application Filing Date
Application Serial Number
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






EXHIBIT E
    
COMMERCIAL TORT CLAIMS






--------------------------------------------------------------------------------




EXHIBIT F
    
[Reserved]


    




--------------------------------------------------------------------------------




EXHIBIT G
(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)


LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY




STOCKS
    


Name of Grantor




Issuer


Certificate Number(s)


Number of Shares




Class of Stock
Percentage of Outstanding Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





BONDS


Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    
GOVERNMENT SECURITIES


Name of Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)


Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT H
(See Section 3.1 of Security Agreement)


OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED








--------------------------------------------------------------------------------




EXHIBIT I
(See Section 4.4 and 4.8 of Security Agreement)


AMENDMENT




This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated March 2, 2015, between the
undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Security
Agreement”) and that the Collateral listed on Schedule I to this Amendment shall
be and become a part of the Collateral referred to in said Security Agreement
and shall secure all Secured Obligations referred to in the Security Agreement.


                                                




By:                        
Name:                        
Title:                        






--------------------------------------------------------------------------------




SCHEDULE I TO AMENDMENT


    
COMMERCIAL TORT CLAIMS


Name of Grantor
Description of Claim
Parties
Case Number; Name of Court where Case was Filed
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






EXHIBIT J


FORM OF COPYRIGHT SECURITY AGREEMENT
    
(see attached)






--------------------------------------------------------------------------------






EXHIBIT K


FORM OF PATENT SECURITY AGREEMENT
    
(see attached)






--------------------------------------------------------------------------------






EXHIBIT L


FORM OF TRADEMARK SECURITY AGREEMENT
    
(see attached)




